DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-22 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 12-19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Albert et al. (2005/0249199, hereinafter Albert).

Regarding claim 1, Albert discloses a method for load balancing, the method comprising:
configuring a load balancer (Albert, para. 15) with a set of tenant affinities, the set of tenant affinities including a tenant affinity for each of a plurality of tenants with respect to each of a plurality of computing nodes that provide services to users in a multitenant environment (Albert discloses that the affinity keys are used by service managers to identify flows passing through forwarding agents which are to be handled by the forwarding agents in a certain manner) (Albert, para. 67);
receiving a user request from a tenant user computer for a service provided by the plurality of computing nodes, the user request associated with a first tenant from the plurality of tenants (Albert discloses that the service managers use wildcard affinities to specify flows for which they may be providing service and forwarding agents transfer packets for new flows to the appropriate service manager) (Albert, para. 69);
determining a highest tenant affinity computing node for the first tenant using the set of tenant affinities (Albert discloses that the affinity service precedence segment 1010 includes a search order flag 1012 that specifies the search order for the precedence, i.e., whether a higher priority precedence is represented by a higher (highest tenant affinity) or a lower priority number) (Albert, para. 168); and
directing the user request to the highest tenant affinity computing node for the first tenant (Albert discloses that multiple affinities may be specified that match a flow, with each affinity corresponding to a different service that specifies different actions to be performed for packets in the flow) (Albert, para. 168).

Regarding claim 2, Albert discloses the method of claim 1, wherein the highest tenant affinity computing node for the first tenant is a node, from the plurality of computing nodes, with remaining capacity and that has a highest tenant affinity for the first tenant (Albert discloses that the remaining capacity is allocated among the virtual machines, which the allocated processing capacity may be reallocated, if the usage increases) (Albert, para. 219).

Regarding claim 3, Albert discloses the method of claim 1, wherein each tenant affinity in the set of tenant affinities is based on a number of users from an associated tenant currently assigned to an associated computing node (Albert discloses that the service manager determines a server to assign the connection (or the server that has already been assigned the connection) and sends a fixed affinity to the forwarding agent that directs the forwarding agent to dispatch the packet to that server or to use NAT to substitute the server's address in the packet) (Albert, para. 199).

Regarding claim 4, Albert discloses the method of claim 3, wherein each tenant affinity in the set of tenant affinities is a percentage of a total number of users assigned to the associated computing node that are from the associated tenant (Albert discloses that the affinities from the service managers are searched first for the one with the highest service precedence) (Albert, para. 200).

Regarding claim 7, Albert discloses the method of claim 1, further comprising receiving the set of tenant affinities at the load balancer from the plurality of computing nodes (Albert discloses that the service manager determines how a certain flow is to be handled, the service manager sends a fixed affinity to each forwarding agent) (Albert, para. 69).

Regarding claim 8, Albert discloses a multitenant system comprising:
a plurality of computing nodes (Albert, para. 60) that provide services to users in a multitenant environment;
a load balancer (Albert, para. 15) with tenant affinity, the load balancer with tenant affinity comprising:
a set of tenant affinities, the set of tenant affinities including a tenant affinity for each of a plurality of tenants in the multitenant environment with respect to each of the plurality of computing nodes (Albert discloses that the affinity keys are used by service managers to identify flows passing through forwarding agents which are to be handled by the forwarding agents in a certain manner) (Albert, para. 67);
a processor (Albert, para. 76); and
code executable by the processor, the code comprising instructions for:
receiving a user request from a tenant user computer for a service provided by the plurality of computing nodes, the user request associated with a first tenant from the plurality of tenants (Albert discloses that the service managers use wildcard affinities to specify flows for which they may be providing service and forwarding agents transfer packets for new flows to the appropriate service manager) (Albert, para. 69);
determining a highest tenant affinity computing node for the first tenant using the set of tenant affinities (Albert discloses that the affinity service precedence segment 1010 includes a search order flag 1012 that specifies the search order for the precedence, i.e., whether a higher priority precedence is represented by a higher (highest tenant affinity) or a lower priority number) (Albert, para. 168); and
directing the user request to the highest tenant affinity computing node for the first tenant (Albert discloses that multiple affinities may be specified that match a flow, with each affinity corresponding to a different service that specifies different actions to be performed for packets in the flow) (Albert, para. 168).

Regarding claim 12, Albert discloses the multitenant system of claim 8, wherein the highest tenant affinity computing node for the first tenant is a node, from the plurality of computing nodes, with remaining capacity and that has a highest tenant affinity for the first tenant (Albert discloses that the remaining capacity is allocated among the virtual machines, which the allocated processing capacity may be reallocated, if the usage increases) (Albert, para. 219).

Regarding claim 13, Albert discloses the multitenant system of claim 8, wherein each tenant affinity in the set of tenant affinities is based on a number of users from an associated tenant currently assigned to an associated computing node (Albert discloses that the service manager determines a server to assign the connection (or the server that has already been assigned the connection) and sends a fixed affinity to the forwarding agent that directs the forwarding agent to dispatch the packet to that server or to use NAT to substitute the server's address in the packet) (Albert, para. 199).

Regarding claim 14, Albert discloses the multitenant system of claim 13, wherein each tenant affinity in the set of tenant affinities is a percentage of a total number of users assigned to the associated computing node that are from the associated tenant (Albert discloses that the affinities from the service managers are searched first for the one with the highest service precedence) (Albert, para. 200).

Regarding claim 15, Albert discloses the multitenant system of claim 8, wherein the load balancer with tenant affinity receives the set of tenant affinities from the plurality of computing nodes (Albert discloses that the service manager determines how a certain flow is to be handled, the service manager sends a fixed affinity to each forwarding agent) (Albert, para. 69).

Regarding claim 16, Albert discloses a non-transitory, computer-readable medium (Albert, para. 76) embodying thereon computer code for load balancing, said computer code for load balancing comprising instructions for:
configuring a memory (Albert, para. 76) with a set of tenant affinities, the set of tenant affinities including a tenant affinity for each of a plurality of tenants with respect to each of a plurality of computing nodes that provide services to users in a multitenant environment (Albert discloses that the affinity keys are used by service managers to identify flows passing through forwarding agents which are to be handled by the forwarding agents in a certain manner) (Albert, para. 67);
receiving a user request from a tenant user computer for a service provided by the plurality of computing nodes, the user request associated with a first tenant from the plurality of tenants (Albert discloses that the service managers use wildcard affinities to specify flows for which they may be providing service and forwarding agents transfer packets for new flows to the appropriate service manager) (Albert, para. 69);
determining a highest tenant affinity computing node for the first tenant using the set of tenant affinities (Albert discloses that the affinity service precedence segment 1010 includes a search order flag 1012 that specifies the search order for the precedence, i.e., whether a higher priority precedence is represented by a higher (highest tenant affinity) or a lower priority number) (Albert, para. 168); and
directing the user request to the highest tenant affinity computing node for the first tenant (Albert discloses that multiple affinities may be specified that match a flow, with each affinity corresponding to a different service that specifies different actions to be performed for packets in the flow) (Albert, para. 168).

Regarding claim 17, Albert discloses the non-transitory, computer-readable medium of claim 16, wherein the highest tenant affinity computing node for the first tenant is a node, from the plurality of computing nodes, with remaining capacity and that has a highest tenant affinity for the first tenant (Albert discloses that the remaining capacity is allocated among the virtual machines, which the allocated processing capacity may be reallocated, if the usage increases) (Albert, para. 219).

Regarding claim 18, Albert discloses the non-transitory, computer-readable medium of claim 16, wherein each tenant affinity in the set of tenant affinities is based on a number of users from an associated tenant currently assigned to an associated computing node (Albert discloses that the service manager determines a server to assign the connection (or the server that has already been assigned the connection) and sends a fixed affinity to the forwarding agent that directs the forwarding agent to dispatch the packet to that server or to use NAT to substitute the server's address in the packet) (Albert, para. 199).

Regarding claim 19, Albert discloses the non-transitory, computer-readable medium of claim 18, wherein each tenant affinity in the set of tenant affinities is a percentage of a total number of users assigned to the associated computing node that are from the associated tenant (Albert discloses that the affinities from the service managers are searched first for the one with the highest service precedence) (Albert, para. 200).

Regarding claim 22, Albert discloses the non-transitory, computer-readable medium of claim 16, further comprising receiving the set of tenant affinities from the plurality of computing nodes (Albert discloses that the service manager determines how a certain flow is to be handled, the service manager sends a fixed affinity to each forwarding agent) (Albert, para. 69).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (2005/0249199, hereinafter Albert) as applied to claims 1, 8, and 16 above, and further in view of Evnine et al. (2017/0344553, hereinafter Evnine).

Regarding claim 5, Albert discloses the method of claim 1, further comprising: distributing a first set of user requests to the plurality of computing nodes without using tenant affinity (Albert discloses that the forwarding agents remove affinities at intervals specified by the service manager and no affinity is kept for an interval longer than the interval specified by the time to live set by the manager) (Albert, para. 201).
Albert does not explicitly disclose based on a determination that a tenant affinity threshold has been reached, implementing load balancing using tenant affinity.
In analogous art, Evnine teaches based on a determination that a tenant affinity threshold has been reached, implementing load balancing using tenant affinity (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected for further consideration) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the tenant affinity threshold has been reached and to combine with Albert in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Regarding claim 6, Albert and Evnine discloses the method of claim 5, wherein the tenant affinity threshold is a threshold number of user connections to the plurality of computing nodes (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected (threshold number) for further consideration) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the threshold number of user connections and to combine with Albert and Evnine in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Regarding claim 9, Albert discloses the multitenant system of claim 8, but does not explicitly disclose further comprising a second load balancer for directing user requests to the plurality of computing nodes without regard to tenant affinity until a tenant affinity threshold is reached.
In analogous art, Evnine teaches further comprising a second load balancer for directing user requests to the plurality of computing nodes without regard to tenant affinity until a tenant affinity threshold is reached (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected for further consideration) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the tenant affinity threshold has been reached and to combine with Albert in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Regarding claim 10, Albert and Evnine discloses the multitenant system of claim 9, where the code of the load balancer with tenant affinity is executable to override the second load balancer when the tenant affinity threshold is reached (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected for further consideration (overrides other load balance)) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the tenant affinity threshold has been reached and overrides the second load balancer and to combine with Albert and Evnine in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Regarding claim 11, Albert and Evnine discloses the multitenant system of claim 10, wherein the tenant affinity threshold is a threshold number of user connections to the plurality of computing nodes (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected (threshold number) for further consideration) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the threshold number of user connections and to combine with Albert and Evnine in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Regarding claim 20, Albert discloses the non-transitory, computer-readable medium of claim 16, wherein the computer code for load balancing comprises instructions for: distributing a first set of user requests to the plurality of computing nodes without using tenant affinity (Albert discloses that the forwarding agents remove affinities at intervals specified by the service manager and no affinity is kept for an interval longer than the interval specified by the time to live set by the manager) (Albert, para. 201).
Albert does not explicitly disclose based on a determination that a tenant affinity threshold has been reached, implementing load balancing using tenant affinity.
In analogous art, Evnine teaches based on a determination that a tenant affinity threshold has been reached, implementing load balancing using tenant affinity (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected for further consideration) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the tenant affinity threshold has been reached and to combine with Albert in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Regarding claim 21, Albert and Evnine discloses the non-transitory, computer-readable medium of claim 20, wherein the tenant affinity threshold is a threshold number of user connections to the plurality of computing nodes (Evnine discloses that the predetermined threshold affinity may be selected and only users at or above the predetermined threshold affinity may be selected (threshold number) for further consideration) (Evnine, para. 141).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Evnine related to that the threshold number of user connections and to combine with Albert and Evnine in order to increase the efficiency of providing recommendations to users based on the high degree of affinity or engagement (Evnine, para. 30).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
05/06/2022